DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s reply filed September 4, 2022 is hereby acknowledged.  Claim 1 is cancelled.  “New” Claim 2 is pending and addressed below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	On line 5 of claim 2, the recitation regarding the arrangement of the micro-ducts as being, “in a range between 0o and 90o” is unclear, because the angle range is not stated in a comparative manner so as to understand the metes and bounds of such a range.  In essence, one must ask, “in a range between 0o and 90o” relative to what?

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is rejected, as well as the claim is understood, under 35 U.S.C. 103 as being unpatentable over Busch, USPN 1,036,793, in view of Hawkins, US Patent Application Publication No. 2007/0246572.
Busch shows a spherical shower head (see The Figure) comprising: a semi-sphere body (2) with an extension of material that forms a hollow, external gripping surface (outer surface of 3); wherein the semi-sphere further comprises a plurality of micro-ducts (8) angularly equidistant from each other and, executed perpendicularly on a surface of the semi-sphere body in concentric circumferences arranged within a range of between 0o and 90o relative to both a horizontal axis of the body, and a vertical axis of the body; and an internal thread (9), which when in use, is coupled to a thread of a pipe that supplies water.  Regarding the remaining recitations of the “wherein” clause on the last three lines of the claim, such is merely the functional result of using the claimed device.  Since the structural attributes of the device of Busch, and more particularly, the structural features of the semi-sphere body of Busch, meet each and every one of the recited structural limitations of the semi-sphere body of claim 2 (with the exception of the “knurling” limitation, addressed below), and there is nothing which would preclude a user from using the device of Busch (as modified below, and as compared to the orientation of the Busch device as shown in The Figure), it is well within reason to say that the semi-sphere body shown by Busch would also allow for the formation of uniform water lines with a parabolic trajectory and concentric curtains of parabolic rainfall of different sizes to generate a parabolic rainfall.
Thus, the only structural difference between the device shown by Busch and the device recited in claim 2 pertains to the “knurling” limitation.
It was old and well known in the art of threaded fluid connectors before the filing date of the instant application to provide any of a variety of external gripping-type surfaces on an internally-threaded connector portion of the connectors, such as any of numerous known external knurling-type features.  Indeed, Hawkins shows a fluid emitting device (see Fig. 4) having on its upstream end (57), an internally threaded connector (50) for connecting to the external threads of a pipe that supplies water to the device, wherein an external surface (56) of the connector can include “any texturing”, such as the exemplary shown external knurling (depicted as a common straight-type knurl), whereby “friction is increased” for ease in use when the person connecting the device to the pipe has “wet hands” (see paragraph [0030]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alternatively provide knurling, as taught by Hawkins, for the external gripping surface shown by Busch, thereby increasing friction on the external surface of the connector portion, thus making the connector portion of the device easier to connect to a water-supplying pipe, particularly if the user has wet hands.


Response to Arguments
7.	Applicant's arguments, see pages 6-9 of the “Remarks” portion of the response filed September 4, 2022, have been fully considered but they are not persuasive.
	Applicant first asserts that the applied prior art of Busch and Hawkins “teach away from” the “contentions provided by the Examiner”.  Applicant attempts to support this assertion by essentially stating that “Busch teaches a water sprayer for lawns, not a showerhead primarily”.  This Office does not agree with the argument that Busch “teaches away” from the claimed device, as the expressed intended use of the device shown by Busch is not evidence of Busch teaching “away” from the claimed device.  In essence, there is nothing within the four corners of the Busch disclosure which expressly or implicitly leads one to conclude that the applied prior art device cannot be used as a shower head.
	Applicant then asserts that Busch teaches “divergence of water” from the device, as opposed to a convergence of water emitted from the claimed shower head.  With respect to this argument, it is submitted that a degree of convergence or divergence from both the claimed device and the device shown by Busch would depend on various factors, including (but not limited to), intended usage parameters, such as device orientation relative to gravity, as well as the pressure and volume of water input into each device (which is essentially concurred by Applicant in the second paragraph on page 8 of the “Remarks” portion).  Thus, since the structural limitations of the claimed device are met by the applied prior art, the claimed device is unpatentable because there is nothing precluding one from using the device of the prior art in, for example, an inverted manner (as opposed to the orientation shown in the drawing figure of Busch), with water input parameters which result in the same effluent water pattern as claimed.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent to McTernan and US Patent Application Publication to Lin et al., are cited as of interest.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in paragraph 4 of this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/DARREN W GORMAN/Primary Examiner, Art Unit 3752